41 So. 3d 1092 (2010)
Muhammad MORRIS, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 1D10-2696.
District Court of Appeal of Florida, First District.
August 13, 2010.
*1093 Muhammad Morris, pro se, Petitioner.
Kathleen Von Hoene, General Counsel, Florida Department of Corrections, and Holly N. Simcox, Assistant General Counsel, Tallahassee, for Respondent.
PER CURIAM.
DENIED. See Munn v. Fla. Parole Comm'n., 807 So. 2d 733 (Fla. 1st DCA 2002).
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.